Title: From Thomas Jefferson to John Trumbull, 14 September 1789
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Sep. 14. 1789.

I received last night your favor of the 7th and go this morning to Mr. Grand’s for a bill of exchange of ten pounds sterling to cover your purchases for me. If his business be open I will inclose  the bill in the present letter. Otherwise it can not come till the next post.—I have yet no vessel certain. There is a possibility only at Havre. There was a vessel at Lorient on which I counted with certainty. But last night I received information that she may perhaps be sold. The arrival of the one you say may be expected from Virginia to Havre will be very welcome, if she be to return directly there.—I am with very great esteem & attachment Dear Sir your friend & servt,

Th: Jefferson

